Title: From Thomas Jefferson to Joseph Fay, 27 January 1793
From: Jefferson, Thomas
To: Fay, Joseph



Dear Sir
Philadelphia Jan. 27. 1793

I have not for a long time been so much mortified as on calling at your lodgings to-day, for the third time, to be told you had left town. The first and second time of my calling, you were gone out, as I unfortunately happened to be when you were so good as to call on me. The constant confinement to which my office holds me prevented  my repeating my early efforts to have the pleasure of seeing you, but I should have broke through this had I not been told you would not leave town till the middle or end of the ensuing week, and I called this day to propose your meeting with Mr. Madison and some other friends at dinner with me. My feelings will not permit me to withold these expressions of my concern, and of my hope that you will not think me capable of neglecting a person of whose civilities I had been so sensible in passing thro’ his residence. I hoped that the acquaintance, which these civilities gave me the occasion of making, would not terminate with them, but that I might be permitted to cultivate and retain it: and tho’ we are far distant, and shall ere long be farther, permit me to assure you that I valued your attentions too much to consider them as merely transient and that I shall continue to cherish those sentiments of esteem and attachment with which I am Dear Sir your most obedt. & most humble servt

Th: Jefferson

